Citation Nr: 1441978	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-38 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left hip disability.  

2.  Entitlement to service connection for pes planus, to include as secondary to the claimed left hip disability.  

3.  Entitlement to service connection for a urinary or prostate disorder (benign prostatic hypertrophy), to include as secondary to the claimed left hip disability. 

4.  Entitlement to service connection for hypertension, to include as secondary to the claimed left hip disability. 

5.  Entitlement to service connection for stress, to include as secondary to the claimed left hip disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2007 and May 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before a Veterans Law Judge who is no longer employed by the Board in November 2010.  A transcript of the hearing is of record.  In June 2014, the Veteran declined the opportunity to testify at another Board hearing.  

The Board remanded this case in June 2011 for further notice and development. 


FINDINGS OF FACT

1.  The Veteran's left hip osteoarthritis was not identified until many years after service, and is not the result of a disease or injury in service.  

2.  The Veteran's hypertension was not was not identified until many years after service, and is not the result of a disease or injury in service.  

3.  The Veteran's current pes planus, urinary symptoms and prostate disorder, and stress symptoms were not identified until many years after service, and are not the result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2013).  

2.  The criteria for service connection for pes planus are not met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

3.  The criteria for service connection for a urinary or prostate disorder are not met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.

4.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.310.  

5.  The criteria for service connection for stress are not met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA provided the Veteran with full notice of the requirements to substantiate his service connection claims under all raised theories in January and March 2007, and in June 2011 as directed by the prior remand.  The timing defect of the notice provided after the initial adjudication was cured by subsequent readjudication in a November 2012 supplemental statement of the case.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The November 2010 Board hearing focused on the elements necessary to substantiate the claims.  The prior Veterans Law Judge asked questions to obtain pertinent evidence, and the Veteran and his representative demonstrated actual knowledge of the required elements for service connection on a direct and secondary basis.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  No prejudice has been alleged or shown due to any possible notice defects during the hearing.  The Veteran has had ample opportunity to participate in the adjudication by submitting pertinent evidence and arguments.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Moreover, the Veteran declined the opportunity to have another hearing in June 2014.  

All pertinent, available medical evidence has been obtained, including service treatment records and available post-service records for which the Veteran provided sufficient authorization.  See 38 C.F.R. § 3.159(c).  The paper claims file and all pertinent records in paperless claims files on Virtual VA and the Veterans Benefit Management System (VBMS) have been considered.  As discussed below, the post-service evidence includes private treatment records from 1977 to 1980, 1993 to 1997, and 2002; as well as VA treatment records from 1994 to 1996, in 2003, and from 2006 to 2012.  VA attempted to obtain additional identified VA records dated from 1976 to 1978 and 1996 to 2006.  With the exception of records dated in 2003 and from July 2006 forward, these records were determined to be unavailable, and the Veteran was notified of such unavailability and allowed an opportunity to supply the records in September 2007 and October 2012.  VA requested the Veteran to identify and provide any necessary authorization for VA to obtain outstanding treatment records in July 2011 and again in August 2012, as the prior authorizations had expired.  The Veteran did not respond to this second request and, therefore, VA was unable to request any other non-VA records.  See 38 C.F.R. § 3.159(d), (e).

The Veteran was provided VA examinations concerning his left hip disability in May 2008 and July 2011.  See 38 C.F.R. §§ 3.159(c), 3.326.  The most recent VA examination and opinion reflects a review of all pertinent lay and medical evidence, including the records concerning treatment in 1977, within one year after the Veteran's service discharge, as directed by the prior remand.  The examiner provided the requested opinions and well-reasoned rationale.  There is no argument or indication that the examination is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

A VA examination is not necessary and was not provided for the other claimed disabilities.  The Veteran contends that his pes planus developed during service.  As discussed below, the Board finds him to be not credible with regarding to having pes planus (or flat feet) during service or continuously since that time, and there is no other indication that the current disability may be related to service.  Alternatively, the Veteran contends that his pes planus and all other claimed disabilities were caused or aggravated by (secondary to) his left hip disability.  Because the Board finds herein that service connection is not warranted for a left hip disability, a VA examination or opinion regarding whether the other claimed disabilities are secondary to that disability would not help substantiate these claims.  Further, there is no other evidence indicating that these current disabilities may have been incurred or aggravated by service.  Therefore, VA's duty to provide a VA examination or opinion is not triggered.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The prior remand directives were substantially completed, and no additional notice or development action is required for a fair adjudication of the Veteran's claims.

II. Merits Analysis

Service connection will be granted for disability resulting from a disease or injury that was incurred in or aggravated by service, even if the condition was first diagnosed after discharge, as long as the evidence demonstrates that it was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1113(b); 38 C.F.R. § 3.303(a), (d).  

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain enumerated diseases, including arthritis and hypertension, will be service connected on a presumptive basis if they manifested to a compensable degree within one year after service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.3099(a).  A nexus between the current disability and service may be established by evidence of continuity of symptomatology since service for a listed chronic disability.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any material issue; or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Left Hip Disability

The Veteran has been diagnosed with left hip osteoarthritis throughout the appeal.  He contends that this disability is due to a left hip or groin injury during service in December 1975, and that he has had continuous left hip symptoms since that time.  

The Veteran's service records confirm that he was treated from December 1975 to January 1976 for pain in the left hip or groin area after being hit by another player while playing basketball.  He was diagnosed with a contusion and myositis.

The remaining element is a nexus between the Veteran's current left hip arthritis and service.  This may be established by competent and credible evidence of continuity of symptomatology, or by other competent evidence of a link to service.  

The Veteran is competent to report his observable left hip symptoms and history, to include continuous symptoms since injury in service and treatment over the years.  However, he is not competent to diagnose a specific disorder of arthritis or otherwise link this disability to service.  Rather, this question requires medical expertise to interpret the tests and other evidence given the Veteran's complex medical, work, and social history.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, the Board finds the Veteran to be not credible with respect to having continuous left hip symptoms, as opposed to off and on or intermittent symptoms, after the December 1975 injury and treatment in service because these reports are inconsistent with the other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).  

In particular, at his May 1976 service discharge examination, the Veteran denied "swollen or painful joints," "arthritis, rheumatism, or bursitis," and "bone, joint or other deformity" in the Report of Medical History; and his lower extremities were found to be normal.  Although a January 1977 private record, within one year after service, noted recurrent episodes of pain and stiffness in the left upper thigh and hip joint since the injury in service a year earlier, the request for x-ray report at that time noted that the Veteran reported only "occasional" episodes of such symptoms.  This would be consistent with the Veteran's denial of any pertinent symptoms at service discharge.  Further, the January 1977 record diagnosed neuromuscular irritation, and the summary of an x-ray report for the left hip at that time checked "no significant abnormal findings."  This is consistent with the Veteran's report during the July 2011 VA examination that he had normal x-rays until 1997.  

Significantly, although the available evidence includes private treatment for various problems from 1977 through 1980, the Veteran made no other complaints regarding the left hip during those three years.  He was treated for a fall at work in July 1979, but he only complained of symptoms in the back at that time, not the left hip.  Although the Veteran reported treatment from 1976 to 1978 at a VA facility, any such records are unavailable.  The Veteran's lay reports of pain and other symptoms continuously since 1975, including from 1977 forward, cannot be rejected based solely on the lack of corroborating medical evidence; however, a lack of medical documentation may be considered along with the other evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In this case, it is reasonable to infer that, if the Veteran had continued to have persistent or continuous left hip symptoms after January 1977, he would have reported them to the same medical provider from which he had received treatment in 1977 in order to receive proper care.  See Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons); see also Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("[Fact finders] may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings." (internal quotations omitted)).  In other words, because the Veteran did not report any left hip complaints to his private provider through 1980, after seeking treatment for the left hip in January 1977, the Board makes the reasonable inference that he did not have continuous symptoms then.  

The Veteran worked as an aircraft technician from 1977 to 2007, which required a lot of bending, lifting, and frequent work in cramped spaces.  See, e.g., October 2006 and January 2007 VA treatment records; July 2011 VA examination report.  

The next available medical evidence after 1980 includes VA and private treatment records from 1993 to 1997.  Although the Veteran asserts that he has had continuous left hip symptoms since service, he has not reported seeking any treatment between 1980 and 1990; any records from 1990 to 1993 were unavailable.  The available records show that the first noted complaint regarding either hip was in September 1997, at which point the Veteran complained of pain in the right hip.  He reported that he was not sure why he was having pain, but that he climbed up and down ladders.  

There were no findings or complaints regarding the left hip at that time.  Nevertheless, x-rays showed moderate joint space narrowing and mild osteophytes in the femoral heads in both hips at that time.  This was after the Veteran had been working for 20 years as an aircraft technician, and it would be reasonable to infer that this work included climbing up and down ladders, as reported by the Veteran in 1997.  See Bastien, 599 F.3d at 1306 (Fed. Cir. 2010); Vasquez, 677 F.3d at 692.  The May 2008 and July 2011 VA examiners both noted that the X-rays in 1997 showed symmetrical findings of arthritis in both hips.  

Several years later, in a September 2002 private record, the Veteran complained of left groin pain that had started the previous day, and noted that this pain may have been from "walking different" due to pain in the ankles that had been present for 3-4 days.

In VA treatment records from October 2006 forward, the Veteran reported longstanding left hip pain, left hip pain for 15 years (which would be since about 1993), or left hip pain for more than 15 years.  In October 2006, he asserted that his left hip pain was "service connected."  In December 2006, he reported the injury and treatment in service consistent with his service records, and stated that a "few times" since then his left hip had given way and he had difficulty putting pressure on the left hip.  In January 2008, the Veteran described his left hip or groin pain as being "intermittent in nature" for many years.  X-rays conducted in October 2006 showed moderate osteoarthritis, and X-rays conducted in April 2008 (per the VA examination report) showed bilateral degenerative disease worse at the left hip.  The Veteran's left hip had progressed to severe osteoarthritis by the August 2011 VA examination, and he underwent total left hip replacement surgery in late 2011. 

The Veteran's treatment records during service, and particularly within the several years after service, are more probative than his reports during this appeal regarding the timing of his symptoms because they were made contemporaneous to the time when he alleges that his symptoms began, and many years prior to his claim for VA benefits.  See Caluza, 7 Vet. App. at 511; see also Buchanan, 451 F.3d at 1337 ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").  Further, the treatment records are more probative than the Veteran's reports for his VA claim because he had an incentive to tell the truth in order to receive proper care.  See Fed.R.Evid. 803(4); Rucker, 10 Vet. App. at 73.  Moreover, the Veteran's memory as to the frequency and timing of his left hip symptoms appears to be faulty, possibly due to the passage of time; therefore, he is not a reliable historian and is not credible in this regard.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  

Accordingly, the more probative evidence shows that the Veteran did not have continuous left hip symptoms after his in-service injury and treatment in 1975 and 1976.  Further, it is reasonable to infer that his left hip pain symptoms in January 1977 resolved, given that he did not complain of similar symptoms to that provider for the next three years.  See Bastien, 599 F.3d at 1306 (Fed. Cir. 2010); Vasquez, 677 F.3d at 692; Fed.R.Evid. 803(4); Rucker, 10 Vet. App. at 73.  As noted above, the Veteran's left groin or hip symptoms in service were diagnosed as contusion or myositis (muscle inflammation), and his symptoms in January 1977 were diagnosed as neuromuscular irritation, with normal X-rays at that time.  The first diagnosis of arthritis was in January 1997, and it was shown in both hips to a similar degree, as noted by VA examiners.  As such, the Veteran did not have a left hip arthritis to a compensable degree during service or within one year after service, or continuity of symptomatology for the left hip disability after in-service injury.  Therefore, service connection cannot be granted on a presumptive basis for left hip arthritis as a chronic disability, to include as based on continuity of symptomatology.  See 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d at 1338-40.

Additionally, there is no competent evidence linking the Veteran's current disability to service.  The July 2011 VA examiner gave a negative opinion in this regard, and this opinion is highly probative because it considered all pertinent evidence and applied medical expertise to an accurate factual history that is consistent with the Board's credibility findings herein.  Nieves-Rodriguez, 22 Vet. App. at 304; cf. Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (noting that reliance on a veteran's statement renders a medical report not credible if the Board rejects the statements of the veteran).  There is no contradictory medical opinion, and the Veteran is not competent to offer an opinion regarding the cause of his current arthritis, absent continuity of symptomatology.  Jandreau, 492 F.3d at 1376-77.

In particular, the July 2011 VA examiner's report reflects that he considered the pertinent lay and medical evidence as summarized above, including the Veteran's assertions that his left hip problems began during or shortly after service and his treatment in January 1977.  The examiner also noted the Veteran's history of alcohol and cocaine abuse and chronic tobacco abuse, which is consistent with the VA and private medical evidence.  The examiner opined that the Veteran's current left hip osteoarthritis was less likely than not incurred as a result of the injury and treatment for left hip or groin complaints during service.  Rather, the examiner opined that the current disability was more likely the result of a combination of age or natural progression and the social impact from the Veteran's long-term work on aircrafts (including crawling into tight spaces, ascending and descending scaffolds and ladders, etc.) and the impact of his chronic tobacco use on the development of osteoarthritis.  

The examiner pointed to the radiographic finding of equally distributed osteoarthritis in both hips in September 1997, as opposed to a unilateral condition (i.e., only in the left hip).  The examiner also noted that the Veteran's lack of treatment for left hip complaints or any documented disorder from 1977 through 1997 was inconsistent with a chronically disabling left hip condition from the in-service contusion or chronic arthritis.  This finding is consistent with the Board's credibility findings herein regarding the timing of the Veteran's left hip symptoms.  

In sum, the preponderance of the evidence is against service connection for the Veteran's current left hip disability under any theory.  The benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. § 3.102.

Pes Planus

The Veteran has a current diagnosis of pes planus or flat feet.  See, e.g., October 2007 VA treatment record.  He contends that this disability developed during service and he had daily foot pain at that time, although he did not seek treatment.  He also contends that he has had continuous symptoms of foot pain since service.  Alternatively, the Veteran asserts that is pes planus is related or secondary to his claimed left hip disability.  

The Veteran is competent to report his observable foot symptoms and history, to include continuous symptoms that started in service and treatment over the years.  He is also competent to diagnose pes planus or flat feet because it is readily observable by a lay person.  However, in the absence of continuous symptoms since service, the Veteran is not competent to provide an opinion as to whether his current pes planus is related to service.  Rather, this question requires medical expertise to interpret the evidence of record given the Veteran's complex medical, work, and social history.  Jandreau, 492 F.3d at 1376-77; Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

The Board finds the Veteran to be not credible with respect to having a disability of flat feet or symptoms such as foot pain during service or continuously since that time because these reports are inconsistent with the other, more probative evidence of record.  See Caluza, 7 Vet. App. at 511.  In particular, at his May 1976 service discharge examination, the Veteran denied "foot trouble" in the Report of Medical History, and his feet were found to be normal on clinical evaluation.  

In April 2008, the Veteran asserted that proper tests for the feet were not done in 1976, that no tests were done for "Black Americans" then, and that "black and white arches are very different."  In October 2009, the Veteran stated that the examiner at service discharge looked at his feet and concluded that his "feet looked normal," but argued that a doctor could not look at his feet and say they "looked normal."  The Veteran has provided no support for these assertions, and they are inconsistent with the fact that lay persons such as the Veteran, as well as medical professionals, can readily observe flat feet, with no special testing.  See Falzone, 8 Vet. App. at 403.  Although the Veteran asserted in July 2011 that service discharge examinations were not as thorough in 1976 as they are today; this does not change the fact that he specifically denied any foot problems in his Report of Medical History, completed in conjunction with that examinations.  Although he did report other symptoms that he was experiencing at that time, he omitted any mention of foot disability.

The Veteran has reported seeking treatment at a VA facility for foot pain from 1976 to 1978, and any such records were determined to be unavailable.  The Veteran also reported having foot surgery at private provider Kaiser Permanente between 1977 and 1980.  Records from 1977 to 1980 were obtained from that facility, and there were no complaints or treatment for any foot disorder, to include flat feet.  The Veteran has also reported treatment by private providers for the feet from 1990 to 2000, and at VA facilities from either 1996 or 2000 forward.  See January 2007 and July 2011 treatment identification forms.  The available evidence includes VA and private treatment records from the identified facilities from 1993 to 1997, in 2002, 2003, and from 2006 forward.  Nevertheless, the first complaints or diagnosis of flat feet or pain in the feet were noted in VA treatment records from 2006 forward.  Although the Veteran complained of pain in the ankles for private treatment in 2002, he did not report any problems with the feet at that time.  

The Veteran's reports of pain and other foot symptoms since service cannot be rejected based solely on the lack of corroborating medical evidence; however, a lack of medical documentation may be considered along with the other evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In this case, the Veteran specifically denied any foot problems at his service discharge examination, and the available records during years in which he has reported seeking treatment for the feet do not include any documented foot problems until 2006 or later.  

The Veteran's reports in his service treatment records and in the available medical records after service are more probative than his reports during this appeal regarding the timing of his symptoms because they were made contemporaneous to the time when he alleges that his symptoms began, and many years prior to his claim for VA benefits.  See Seng, 584 F.3d at 19; Caluza, 7 Vet. App. at 511; Buchanan, 451 F.3d at 1337; Fed.R.Evid. 803(4); Rucker, 10 Vet. App. at 73.  Accordingly, the more probative evidence shows that the Veteran did not have flat feet or foot symptoms during service or continuously since that time.   

There is no medical opinion linking the current pes planus to service.  Because this is a complex medical question, and he is not shown to have any medical expertise, his opinion regarding the cause of his current disability, is of little probative value.  Jandreau, 492 F.3d at 1376-77.  As such, service connection cannot be granted on a direct basis.  38 C.F.R. § 3.303.

Additionally, because the Board concludes that service connection for the left hip disability is not warranted, service connection for pes planus cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310 (providing for service connection on a secondary basis where a disability is proximately caused or aggravated by another service-connected disability).

As such, the preponderance of the evidence is against service connection for pes planus under any raised theory.  The benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. § 3.102.

Other Claimed Disabilities

The medical evidence confirms current diagnoses of hypertension, as well as urinary symptoms and a prostate disorder of benign prostatic hypertrophy (BPH).  See, e.g., VA treatment records in December 2006, September 2010, and June 2012.  The Veteran has provided competent reports of symptoms of stress that he believes are related to not being able to sleep as a result of left hip pain, although he has not sought treatment for such symptoms.  See November 2010 hearing transcript.

The Veteran testified at the November 2010 hearing that he was not treated in service for hypertension, stress, or a prostate or urinary disorder, and that he was seeking service connection for these disorders as secondary to his left hip disability.  Because the Board concludes that service connection for the left hip disability is not warranted, these claims cannot be granted on a secondary basis.  38 C.F.R. § 3.310.

Consistent with the Veteran's testimony, there is no evidence of a diagnosis or treatment for symptoms of hypertension, stressor, or a prostate or urinary disorder in service, or of a direct link between the current claimed disabilities and service.  See 38 C.F.R. § 3.303.

Further, there is no argument or indication that the Veteran's hypertension was diagnosed in service, manifested to a compensable degree within one year after service discharge, or that there have been continuous symptoms since service.  See 38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, at 1338-40.  Rather, the Veteran testified in November 2010 that he has been diagnosed and treated for hypertension since 2006, which is generally consistent with his medical records.  Although there was a notation of mild hypertension in an April 1994 VA treatment record, this was in conjunction with his admission for inpatient treatment for substance abuse.  Moreover, this notation was many years after service.  The Veteran denied a history of hypertension in a March 1996 private treatment record. 

In sum, the preponderance of the evidence is against service connection for hypertension, stress, or a prostate or urinary disorder.  The benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for a left hip disability is denied.

Service connection for pes planus is denied.

Service connection for a prostate or urinary disorder is denied.

Service connection for hypertension is denied.

Service connection for stress is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


